           Case 2:20-mj-00274-VCF Document 20
                                           21 Filed 09/22/20
                                                    09/24/20 Page 3
                                                                  1 of 3
                                                                       1




 1                        UNITED STATES DISTRICT COURT

 2                                DISTRICT OF NEVADA
 3
 4   United States of America,                       Case No. 2:20-mj-00274-VCF
 5                Plaintiff,                         Order Granting Third
                                                     Stipulation to Continue
 6         v.
                                                     Preliminary Hearing
 7   Engels Marcelino,
 8                Defendant.
 9
10
11         Based on the stipulation of counsel, the Court finds that Engels Marcelino

12   consents to continue the preliminary hearing for at least 60 days and that good

13   cause exists to do so.

14         IT IS THEREFORE ORDERED that the preliminary hearing scheduled for

15   September 28, 2020, at 4:00 p.m. is vacated and continued to 12/3/2020
                                                                  _________________
                                                                            at 11:00 AM
16   in
     atLV
        thecourtroom 3D before
            hour of ___:___    Magistrate Judge Cam Ferenbach.
                            __.m.
17         DATED this ____
                       24 day of September, 2020.

18
19
20                                            Cam Ferenbach
21                                            United States Magistrate Judge

22
23
24
25
26
                                                3
